     Case: 1:19-cv-04523 Document #: 5 Filed: 07/08/19 Page 1 of 1 PageID #:37

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Ecolab Inc, et al.
                                              Plaintiff,
v.                                                            Case No.: 1:19−cv−04523
                                                              Honorable Sara L. Ellis
Pureline Treatment Systems, LLC, et al.
                                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 8, 2019:


       MINUTE entry before the Honorable Sara L. Ellis: The initial status conference in
this matter is set for 9/4/2019 at 9:30AM. The parties are directed to review the
procedures and requirements for this conference on Judge Ellis' web site and to submit the
required Initial Status Report by 8/28/2019. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
